Case: 20-60956     Document: 00515948760         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 22, 2021
                                  No. 20-60956                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Alonso Juarez-Mendoza; Francisco Juarez-Perez;
   Martin Juarez-Perez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 776 999
                              BIA No. A206 776 901
                              BIA No. A206 777 000


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Alonso Juarez-Mendoza and his derivative beneficiaries, Francisco-
   Juarez-Perez and Martin Juarez-Perez, are natives and citizens of Guatemala.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60956      Document: 00515948760          Page: 2   Date Filed: 07/22/2021




                                    No. 20-60956


   They petition for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing their appeal of the denial by the Immigration Judge (IJ) of
   their application for asylum, withholding of removal, and protection under
   the Convention Against Torture. Juarez-Mendoza argues that the IJ erred in
   determining that he had not established: that the harm he suffered in the past
   rose to the level of persecution; that he was harmed on account of
   membership in a particular social group; that Guatemala was unable or
   unwilling to control the persons who threatened him; or that he had an
   objectively reasonable fear of future persecution. He thus maintains that he
   was entitled to asylum and/or withholding of removal.
          We review factual findings for substantial evidence, and legal
   questions are reviewed de novo. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
   2009). Among the findings of fact reviewed for substantial evidence is the
   conclusion that an alien is not eligible for asylum or withholding of removal.
   Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          To establish eligibility for asylum, an alien must prove that he is
   unwilling or unable to return to his home country “because of persecution or
   a well-founded fear of persecution on account of race, religion,
   nationality, membership in a particular social group, or political opinion.”
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)); see also 8 U.S.C. § 1158(b)(1)(B)(i). The alien must prove
   that the protected ground “was or will be at least one central reason for
   persecuting the applicant.” Shaikh, 588 F.3d at 864 (internal quotation marks
   and citation omitted). “Although a statutorily protected ground need not be
   the only reason for harm, it cannot be incidental, tangential, superficial, or
   subordinate to another reason for harm.” Cabrera v. Sessions, 890 F.3d 153,
   159 (5th Cir. 2018) (internal quotation marks, brackets, and citation omitted).




                                         2
Case: 20-60956      Document: 00515948760          Page: 3    Date Filed: 07/22/2021




                                    No. 20-60956


          The record does not compel the finding that a central reason for any
   harm Juarez-Mendoza suffered in the past or feared in the future was because
   he belongs to the Quiche indigenous group, rather than for purely economic
   reasons. See Shaikh, 588 F.3d at 864; Chen, 470 F.3d at 1134; see also, e.g.,
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015). Further, Juarez-
   Mendoza did not exhaust his alternate proposed particular social group,
   Quiche business owners, before the IJ; he therefore cannot raise it here. See
   8 U.S.C. § 1252(d)(1); Tibakweitira v. Wilkinson, 986 F.3d 905, 913 (5th Cir.
   2021); Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191-92 (BIA 2018).
   Even if we could review the alternate claim, Juarez-Mendoza would not
   prevail. See, e.g., Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014).
          Without the required nexus, substantial evidence supports the denial
   of asylum and withholding of removal. See Tamara-Gomez v. Gonzales, 447
   F.3d 343, 349-50 (5th Cir. 2006).
          The petition for review is DENIED.




                                          3